UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 REGINA LEWIS,

                                 Plaintiff,

                     -against-

 VALENTINA DITOMASSO;                                           19-CV-10665 (CM)
 INDEPENDENT LIVING INC.; SAFE
                                                               CIVIL JUDGMENT
 HARBORS OF THE HUDSON
 INDEPENDENT LIVING INC.; ORANGE
 COUNTY DEPARTMENT OF SOCIAL
 SERVICE,

                                 Defendants.

       Pursuant to the order issued December 6, 2019, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice because Plaintiff can proceed in this Court only through a guardian ad litem.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    December 6, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
